Exhibit SCANA CORPORATION EXECUTIVE DEFERRED COMPENSATION PLAN (including amendments through December 31, 2009) SCANA CORPORATION EXECUTIVE DEFERRED COMPENSATION PLAN TABLE OF CONTENTS Page SECTION 1. ESTABLISHMENT AND PURPOSE 1 1.1 ESTABLISHMENT AND HISTORY OF THE PLAN 1 1.2 DESCRIPTION OF THE PLAN 1 1.3 PURPOSE OF THE PLAN 1 1.4 EFFECTIVE DATE 2 SECTION 2. DEFINITIONS 3 2.1 DEFINITIONS 3 2.2 GENDER AND NUMBER 6 SECTION 3. ELIGIBILITY AND PARTICIPATION 7 3.1 ELIGIBILITY 7 3.2 PARTICIPATION 7 3.3 CONTINUED PARTICIPATION 7 SECTION 4. DEFERRALS 8 4.1 DEFERRAL ELECTION 8 4.2 CREDITING OF EMPLOYER MATCHING DEFERRALS 9 4.3 DEFERRAL PERIOD 9 4.4 FORM OF PAYMENT OF DEFERRED AMOUNTS 10 4.5 MODIFICATION OF DEFERRAL DATE 10 SECTION 5. EDCP LEDGERS – DEFERRED COMPENSATION ACCOUNTS 12 5.1 PARTICIPANT ACCOUNTS 12 5.2 HYPOTHETICAL EARNINGS 12 5.3 CHARGES AGAINST ACCOUNTS 12 SECTION 6. PAYMENT OF DEFERRED AMOUNTS 13 6.1 PAYMENT OF DEFERRED AMOUNTS 13 6.2 ACCELERATION OF PAYMENTS 13 6.3 UNFORESEEABLE EMERGENCY 13 6.4 ACCELERATION SUBJECT TO SUBSTANTIAL LIMITATIONS 14 6.5 COMMITTEE MODIFICATION OF INSTALLMENT DISTRIBUTION OPTIONS 15 6.6 DELAY IN DISTRIBUTION FOR SPECIFIED EMPLOYEES 15 6.7 COMPLIANCE WITH DOMESTIC RELATIONS ORDER 16 SECTION 7. BENEFICIARY DESIGNATIO 17 7.1 DESIGNATION OF BENEFICIARY 17 7.2 DEATH OF BENEFICIARY 17 7.3 INEFFECTIVE DESIGNATION 17 -i- SECTION 8. CHANGE IN CONTROL PROVISIONS 18 8.1 SUCCESSORS 18 8.2 AMENDMENT AND TERMINATION AFTER CHANGE IN CONTROL 18 SECTION 9. GENERAL PROVISIONS 19 9.1 CONTRACTUAL OBLIGATION 19 9.2 UNSECURED INTEREST 19 9.3 “RABBI” TRUST 19 9.4 EMPLOYMENT/PARTICIPATION RIGHTS 19 9.5 NONALIENATION OF BENEFITS 20 9.6 SEVERABILITY 20 9.7 NO INDIVIDUAL LIABILITY 20 9.8 APPLICABLE LAW 20 SECTION 10. PLAN ADMINISTRATION, AMENDMENT AND TERMINATION 21 10.1 IN GENERAL 21 10.2 CLAIMS PROCEDURE 21 10.3 FINALITY OF DETERMINATION 21 10.4 DELEGATION OF AUTHORITY 21 10.5 EXPENSES 21 10.6 TAX WITHHOLDING 21 10.7 INCOMPETENCY 21 10.8 NOTICE OF ADDRESS 22 10.9 AMENDMENT AND TERMIANTINON 22 10.10 PLAN TO COMPLY WITH CODE SECTION 409A 22 SECTION 11 EXECUTION 23 -ii- SCANA CORPORATION EXECUTIVE DEFERRED COMPENSATION PLAN SECTION 1.ESTABLISHMENT AND PURPOSE 1.1Establishment and History of the Plan. SCANA Corporation established, effective as of January 1, 1987, the supplementary voluntary deferred compensation plan for executives known as the “SCANA Corporation Supplementary Voluntary Deferral Plan” (the “SVDP”).SCANA Corporation also established: (1) effective as of October 15, 1986, a deferred compensation plan for executives known as the “SCANA Corporation Voluntary Deferral Plan” (the “VDP”); and (2) effective as of December 18, 1996, a consolidated deferred compensation plan for selected executives known as the “SCANA Corporation Key Employee Retention Program” (“KERP”), which was a consolidation of various individual agreements with executives, previously established.The VDP, KERP, and SVDP have been amended from time to time after their initial adoption for various design and administrative changes.Further, the VDP, KERP, and SVDP were amended and restated effective as of December 18, 1996 to include provisions applicable upon a Change in Control.The VDP, KERP, and SVDP were further amended and restated effective as of October 21, 1997 to include various administrative provisions and to clarify certain provisions regarding a Change in Control. Effective as of July 1, 2000, the KERP was amended to provide a cash balance-type benefit for all participants.Effective as of July 1, 2001, the KERP and VDP were amended and merged with and into this Plan, which was re-named as the “SCANA Corporation Executive Deferred Compensation Plan” (hereinafter called the “Plan”).Effective as of January 1, 2002, the KERP cash balance-type benefit was frozen and this Plan was amended and restated to include new deferral opportunities as set forth herein.Effective as of January 1, 2004, this Plan was amended and restated to incorporate certain amendments and other design based changes.Effective as of January 1, 2007, this Plan was amended and restated to eliminate gross-up payments.Effective as of January 1, 2009, this Plan was amended and restated to comply with the requirements of Code Section 409A.Effective as of December 31, 2009, this Plan is amended and restated to remove references to the SCANA Corporation Key Executive Severance Benefits Plan. 1.2Description of the Plan.This Plan is intended to constitute a non-qualified deferred compensation plan which, in accordance with ERISA Sections 201(2), 301(a)(3) and 401(a)(1), is unfunded and established primarily for the purpose of providing deferred compensation for a select group of management or highly compensated employees. 1.3Purpose of the Plan.The purpose of this Plan is to enable the Company to attract and retain persons of outstanding competence, to provide incentive benefits to a very select group of key management employees who contribute materially to the continued growth, development, and future business success of the Company, and to provide a means whereby certain amounts payable by the Company to selected executives may be deferred to some future period. 1.4Effective Date.This amended and restated Plan is effective as of December 31, 2009, except as otherwise specifically provided herein (including in the appendices to the Plan) or in resolutions adopted by the Board or the Committee. -2- SECTION 2.DEFINITIONS 2.1Definitions.Whenever used herein, the following terms shall have the meanings set forth below, unless otherwise expressly provided herein or unless a different meaning is plainly required by the context, and when the defined meaning is intended, the term is capitalized: (a)“Agreement” means a contract between an Eligible Employee and the Company permitting the Eligible Employee to participate in the Plan and delineating the benefits (if any) that are to be provided to the Eligible Employee in lieu of or in addition to the benefits described under the terms of this Plan. (b)“Additional Deferral” means the pre-tax deferrals of Excess Compensation made by a Participant under this Plan of up to nineteen percent (19%) of his Excess Compensation in accordance with Section 4.1(b). (c)“Basic Deferral” means the pre-tax deferrals of Excess Compensation made by a Participant under this Plan of up to six percent (6%) of his Excess Compensation in accordance with
